Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of claims filed on 07/15/2020 and further search, Claims 1-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein Router sending, after establishing a first wireless connection with a device, a request for acquiring identity information of the device and wherein the second network configuration information comprises the username and the access password in the first network configuration information.
	Prior art teaches a network authentication system authenticates a connection-request based on a manner that the connection-request traverses the network. In client-server terminology, a server authenticates a client request for connection by examining one or more sequences of network entities that form entity-patterns and techniques used in methods, systems, and computer program products for deploying and maintaining Internet-connected networked devices. The claimed embodiments address the problem of deploying and managing Internet-connected devices.
	However, the prior art fails to teach the claimed limitation wherein Router sending, after establishing a first wireless connection with a device, a request for acquiring identity information of the device and wherein the second network configuration information comprises the username and the access password in the first network configuration information. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 6, 11 and 16 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647